DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-12, and 14-20  are rejected under 35 U.S.C. 102b as being anticipated by Procton et al. (US 5,943,825) (hereinafter Procton).
Regarding claim 1, Procton discloses a threshold cap configured to be at least partially disposed between an upstanding nosing (See Figure 1 below) and an upstanding dam (See Figure 1 below) of a threshold, the threshold cap comprising: a substantially vertical first wall (See Figure 1 below); and  5an articulating portion (See Figure 1 below)  having a first end portion supported by the first wall, the articulating portion extending from the first end portion to a second end portion, the second end portion being unsupported such that the articulating portion pivots about a pivot axis between a raised position and a lowered position, the articulating portion being biased towards the raised position, the pivot axis parallel to and offset from a central 


    PNG
    media_image1.png
    248
    483
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: Procton et al. (US 5,943,825) Figure 1 (Examiner Amended))][AltContent: textbox (Nosing )][AltContent: textbox (Dam )][AltContent: textbox (Vertical Wall)][AltContent: textbox (Articulating Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second End)][AltContent: textbox (Biasing Member)][AltContent: textbox (First End)][AltContent: textbox (Cap Base)][AltContent: arrow]

Regarding claim 2, Procton discloses further comprising a biasing member (See Figure 1 above) disposed between the first wall and the articulating portion, the biasing member configured to bias the articulating portion towards a raised position.  
Regarding claim 3, Procton discloses wherein the first end portion of the articulating 15portion forms a hinge adjacent the first wall (See Figure 1 above).  
Regarding claim 4, Procton discloses further comprising a cap base (See Figure 1 above) configured to support the first wall.  
Regarding claim 6, Procton discloses a threshold comprising: a substrate, 5an upstanding nosing positioned along an edge of the substrate; an upstanding dam 
Regarding claim 7, Procton discloses wherein the first wall is adjacent the dam.
Regarding claim 8, Procton discloses a door entryway system comprising: a door panel; a door sweep (Figure 2, element 25) attached to a bottom of the door panel; and a threshold according to claim 6, the threshold cap of the threshold at least partially underlying the door panel when the door panel is in a closed position and configured to form a 15seal with the door sweep (See Figure 2).  
Regarding claim 9, Procton discloses a threshold cap configured to be at least partially disposed between an upstanding nosing (See Figure 1 above) and an upstanding dam (See Figure 1 above) of a threshold, the threshold cap comprising: a substantially vertical first wall (See Figure 1 above); and an articulating portion (See Figure 1 above) having a first end portion (See Figure 1 above) supported by the first wall, the 20articulating portion extending from the first end portion to a second end portion (See Figure 1 above), the second end - 36 - WBD (US) 47473504v1portion being unsupported, the articulating portion movable between a first height and a second height (See Procton, Figures 1 and 2), the second end portion moving a greater magnitude than the first end portion as the articulating portion moves between the first and second heights, the articulating portion being biased towards the first height.  
Regarding claim 10, Procton discloses further comprising a biasing member (See Figure 1 above) disposed between the first wall and the articulating portion, the biasing member configured to bias the articulating portion towards a first height.  
Regarding claim 11, Procton discloses wherein the first end portion of the articulating portion forms a hinge adjacent the first wall.  
Regarding claim 12, Procton discloses further comprising a first cap base configured to support the first wall (See Figure 1 above).  
Regarding claim 14, Procton discloses a threshold comprising: a substrate (Figures 1-2, element 34); an upstanding nosing positioned along an edge of the substrate (See Figure 1 above);  - 37 - WBD (US) 47473504v1an upstanding dam positioned on the substrate and spaced-apart from the nosing to define a gap therebetween (See Figure 1 above); and a threshold cap according to claim 9 at least partially disposed within the gap.
Regarding claim 15, Procton discloses wherein the first wall is adjacent the dam
Regarding claim 16, Procton discloses a door entryway system comprising: a door panel; a door sweep (See Figures 1-2, element 25) attached to a bottom of the door panel; and a threshold according to claim 14, the threshold cap of the threshold at least partially underlying the door panel when the door panel is in a closed position and configured to form a 10seal with the door sweep.  
Regarding claim 17, Procton discloses a threshold cap configured to be at least partially disposed between an upstanding nosing (See Figure 1 above) and an upstanding dam (See Figure 1 above) of a threshold, the threshold cap comprising: a substantially vertical first wall (See Figure 1 above); and an articulating portion (See Figure 1 above) having a first end portion (See Figure 1 above) supported adjacent the first wall, the 20articulating portion extending from the first end portion to a second end portion (See Figure 1 above), the second end - 36 - WBD (US) 47473504v1portion being unsupported, the articulating portion movable between a first height and a second height (See Procton, 
Regarding claim 18, Procton discloses A threshold comprising: a substrate (Figures 1-2, element 34); an upstanding nosing positioned along an edge of the substrate (See Figure 1 above); an upstanding dam positioned on the substrate and spaced-apart from the nosing to define 5a gap therebetween (See Figure 1 above); and a threshold cap according to claim 17 at least partially disposed within the gap.  
Regarding claim 19, Procton discloses wherein the first wall is adjacent the dam
Regarding claim 20, Procton discloses a door entryway system comprising: a door panel; 10a door sweep (Figures 1-2, element 25) attached to a bottom of the door panel; and a threshold according to claim 18, the threshold cap of the threshold at least partially underlying the door panel when the door panel is in a closed position and configured to form a seal with the door sweep.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl (US 2,202,482).
Regarding claim 1, Dahl discloses a threshold cap configured to be at least partially disposed between an upstanding nosing (Figures 1-3, considered combination of elements 16, 17, and 18) and an upstanding dam (Figures 1-3, element 15) of a threshold, the threshold cap comprising: a first wall (Figure 2, considered portion of element 24 directly engaged with element 15 from which element 26 extends); and  5an articulating portion (Figure 1, element 26) having a first end portion supported by the first wall, the articulating portion extending from the first end portion to a second end portion, the second end portion being unsupported such that the articulating portion pivots about a pivot axis between a raised position and a lowered position, the articulating portion being biased towards the raised position, the pivot axis parallel to and offset from a central longitudinal axis of the threshold cap, 10the central longitudinal axis parallel to the first wall. Although the first wall of Dahl is not substantially vertical, Examiner notes that modifying the angled nosing and first wall of Dahl such that they were substantially vertical, rather than angled, would have been a simple matter of design choice, and would have functioned as intended for the purpose of Dahl. Additionally, although Dahl states that element 15 “preferably extends substantially 45 degrees”, Examiner notes that a reference does not teach away if it merely expresses a general preference, but does not "criticize, discredit, or otherwise discourage" investigation into the invention claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angled nosing and first wall of Dahl such that they were substantially vertical in order to provide a vertically arranged nosing and wall element, which would provide a more compact design and would be preferable in particular applications with limited 

Regarding claims 2 and 10, Dahl discloses, further comprising a biasing member (Figure 2, considered hinge portion of resilient sealing member, element 24) disposed between the first wall and the articulating portion, the biasing member configured to bias the articulating portion towards a raised position.  
Regarding claims 3 and 11, Dahl discloses wherein the first end portion of the articulating 15portion forms a hinge adjacent the first wall (See Figures 1 and 2).
Regarding claims 4 and 12, Dahl discloses further comprising a cap base (Figure 1, element 8) configured to support the first wall.
Regarding claim 6, 14, and 18, Dahl discloses threshold comprising: a substrate (Figure 1, element 8), 5an upstanding nosing positioned along an edge of the substrate; an upstanding dam positioned on the substrate and spaced-apart from the nosing to define a gap therebetween; and a threshold cap according to claim 1 (or claim 9, or claim 17) at least partially disposed within the gap (See Figures 1-3).  
Regarding claims 7, 15, and 19, Dahl discloses wherein the first wall is adjacent the dam (See Figures 1-3).
Regarding claim 8, 16, and 20, Dahl discloses a door entryway system comprising: a door panel; a door sweep (See Figure 2, considered bottom portion of 

Regarding claims 9 and 17, Dahl discloses a threshold cap configured to be at least partially disposed between an upstanding nosing (Figures 1-3, considered combination of elements 16, 17, and 18) and an upstanding dam (Figures 1-3, element 15) of a threshold, the threshold cap comprising: a first wall (Figure 2, considered portion of element 25 directly engaged with element 15); and an articulating portion (Figure 1, element 26)  having a first end portion supported adjacent the first wall, the 15articulating portion extending from the first end portion to a second end portion, the second end portion being unsupported, the articulating portion movable between a first height and a second height, the second end portion moving a greater magnitude than the first end portion as the articulating portion moves between the first and second heights, the articulating portion being biased towards the first height.  
Although the first wall of Dahl is not substantially vertical, Examiner notes that modifying the angled nosing and first wall of Dahl such that they were substantially vertical, rather than angled, would have been a simple matter of design choice, and would have functioned as intended for the purpose of Dahl. Additionally, although Dahl states that element 15 “preferably extends substantially 45 degrees”, Examiner notes that a reference does not teach away if it merely expresses a general preference, but does not "criticize, discredit, or otherwise discourage" investigation into the invention claimed. . 

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634